Appeal from a judgment of the Supreme Court (Wood, J.), dated July 31, 1981, and entered in Orange County, which dismissed petitioner’s writ of habeas corpus challenging the validity of his incarceration resulting from revocation of his parole. Judgment reversed, on the law, without costs or disbursements, petition granted with prejudice to the extent that the petitioner is restored to parole status under the conditions heretofore in effect (see People ex rel. Brown v Walters, 84 AD2d 852). Rabin, J. P., Margett, O’Connor and Thompson, JJ,, concur.